Case 2:19-cv-14143-RLR Document 47 Entered on FLSD Docket 08/26/2019 Page 1 of 2

                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF FLORIDA

 Angela E. Noble                                                                  400 North Miami Avenue, Room 8N09
 Court Administrator • Clerk of Court                                                       Miami, Florida 33128−7716
                                                                                                        (305)523−5100



                                               Date: August 26, 2019




 Clerk of Circuit and County Courts
 19th Judicial Circuit of Florida
 St. Lucie County Courthouse
 221 South Indian River Drive
 Ft. Pierce, FL 33450



 RE: District Court Case No.: 2:19−cv−14143−RLR

      State Court Case No.: 562019CA000572AXXXHC




 Dear Sir/Madam:

 Pursuant to 28 U.S.C. §1447, a certified copy of the District Court's Order of Remand must be mailed to

 to the Clerk of the State Court.


 Please acknowledge receipt of the Order in the above referenced case by signing and returning the enclosed

 copy of this letter.




 Angela E. Noble, Clerk of Court

 By /s/ Maria Cruz
 Deputy Clerk
Case 2:19-cv-14143-RLR Document 47 Entered on FLSD Docket 08/26/2019 Page 2 of 2

                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF FLORIDA

 Angela E. Noble                                                                   400 North Miami Avenue, Room 8N09
 Court Administrator • Clerk of Court                                                        Miami, Florida 33128−7716
                                                                                                         (305)523−5100


                                              Date: August 26, 2019




 Clerk of Circuit and County Courts
 19th Judicial Circuit of Florida
 St. Lucie County Courthouse
 221 South Indian River Drive
 Ft. Pierce, FL 33450



 RE: District Court Case No.: 2:19−cv−14143−RLR

      State Court Case No.: 562019CA000572AXXXHC


 Dear Sir/Madam:

 Pursuant to 28 U.S.C. §1447, a certified copy of the District Court's Order of Remand must be mailed

 to the Clerk of the State Court.


 Please acknowledge receipt of the Order in the above referenced case by signing and returning the enclosed

 copy of this letter.



                                                          Clerk's Acknowledgment of Receipt
                                                          The undersigned hereby ackonwledges receipt of the

                                                          District Court's certified copy of the Order of Remand.

                                                          By:_________________________________
                                                            Deputy Clerk

                                                          On:___________________



 Angela E. Noble, Clerk of Court

 By /s/ Maria Cruz
 Deputy Clerk
